Case 2:07-cv-03239-TJH-RNB Document 528-1 Filed 11/18/19 Page 1 of 5 Page ID
                                 #:10089

  1   AHILAN T. ARULANANTHAM (SBN 237841)
      aarulanantham@aclusocal.org
  2   MICHAEL KAUFMAN (SBN 254575)
      mkaufman@aclusocal.org
  3   ZOE MCKINNEY (SBN 312877)
      zmckinney@aclusocal.org
  4   ACLU FOUNDATION OF SOUTHERN CALIFORNIA
      1313 West 8th Street
  5   Los Angeles, CA 90017
      Telephone: (213) 977-5211
  6   Facsimile: (213) 977-5297
  7   Attorneys for Petitioner
      (Additional counsel listed on following page)
  8
                           UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
                                     WESTERN DIVISION
 11
 12   ALEJANDRO RODRIGUEZ,                   )        Case No. CV 07-3239-TJH (RNBx)
      ABDIRIZAK ADEN FARAH, YUSSUF           )
 13   ABDIKADIR, ABEL PEREZ RUELAS,          )        MOTION FOR CLARIFICATION
      JOSE FARIAS CORNEJO, ANGEL             )        OR RECONSIDERATION
 14   ARMANDO AYALA, ALEX CACHO              )
      CASTILLO for themselves and on behalf  )
 15   of a class of similarly-situated individuals,
                                             )        The Honorable Terry J. Hatter, Jr.
                                             )
 16               Petitioners,               )        Hearing Date: December 23, 2019
                                             )        Hearing Time: Under Submission
 17            v.                            )
                                             )
 18   WILLIAM BARR, United States Attorney )
      General; KEVIN MCALEENAN, Acting )
 19   Secretary, Homeland Security; JAMES    )
      MCHENRY, Director, Executive Office )
 20   for Immigration Review; DAVID MARIN, )
      Field Office Director, Los Angeles     )
 21   District, Immigration and Customs      )
      Enforcement; DON BARNES Sheriff of )
 22   Orange County; OFFICER NGUYEN,         )
      Officer-in-Charge, Theo Lacy Facility; )
 23   LUKE SOUTH, Commander, Theo Lacy )
      Facility; LISA VON NORDHEIM,           )
 24   Captain, James A. Musick Facility;     )
      TERRY NELSEN, Assistant Field Office )
 25   Director, Adelanto Detention Facility, )
                                             )
 26                  Respondents.            )
 27
 28
Case 2:07-cv-03239-TJH-RNB Document 528-1 Filed 11/18/19 Page 2 of 5 Page ID
                                 #:10090

  1   Additional counsel:
  2   JUDY RABINOVITZ
      jrabinovitz@aclu.org
  3   MICHAEL TAN (SBN 284869)
      mtan@aclu.org
  4   AMERICAN CIVIL LIBERTIES FOUNDATION
      IMMIGRANTS’ RIGHTS PROJECT
  5   125 Broad Street, 18th Floor
      New York, NY 10004
  6   Telephone: (212) 549-2618
      Facsimile: (212) 549-2654
  7
      JAYASHRI SRIKANTIAH (SBN 189566)
  8   jsrikantiah@law.staford.edu
      STANFORD LAW SCHOOL
  9   IMMIGRANTS’ RIGHTS CLINIC
      Crown Quadrangle
 10   559 Nathan Abbott Way
      Stanford, CA 94305-8610
 11   Telephone: (650) 724-2442
      Facsimile: (650) 723-4426
 12
      SEAN COMMONS (SBN 217603)
 13   scommons@sidley.com
      SIDLEY AUSTIN LLP
 14   555 West Fifth Street, Suite 4000
      Los Angeles, California 90013-1010
 15   Telephone: (213) 896-6000
      Facsimile: (213) 896-6600
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:07-cv-03239-TJH-RNB Document 528-1 Filed 11/18/19 Page 3 of 5 Page ID
                                 #:10091

  1           MOTION FOR CLARIFICATION OR RECONSIDERATION
  2         Petitioners respectfully move this Court under Federal Rule of Civil
  3   Procedure 59(e) to clarify or reconsider in part its order of November 7, 2019,
  4   which granted in part and denied in part Respondents’ partial motion to dismiss.
  5   ECF 527. Petitioners seek review of only one aspect of the Court’s order—its
  6   suggestion that the Supreme Court “implicitly” vacated the entire permanent
  7   injunction, leaving only the preliminary injunction in place. See id. at 2-3.
  8   (“Although neither the Supreme Court nor the Ninth Circuit expressly vacated the
  9   permanent injunction, the Supreme Court implicitly did so because it reversed as to
 10   the merits on summary judgment”).
 11         Plaintiffs respectfully submit that the Court’s apparent conclusion
 12   contravenes the Ninth Circuit’s remand order, which unambiguously held that the
 13   permanent injunction remains in place pending this Court’s resolution of Plaintiffs’
 14   constitutional claims. Moreover, the error is significant because Section 1226(a)
 15   Subclass members are entitled to bond hearings only under the permanent
 16   injunction, not the preliminary injunction. Absent further order from this Court,
 17   Respondents will soon cease providing bond hearings to those individuals, thereby
 18   reversing policy that has afforded them due process for the last six years. Because
 19   the Court’s apparent conclusion is clearly erroneous and would work a manifest
 20   injustice, this Court should clarify or reconsider it. See Zamani v. Carnes, 491 F.3d
 21   990, 997 (9th Cir. 2007) (holding that reconsideration should be granted where a
 22   decision is in “clear error or the initial decision was manifestly unjust”).
 23         The Court’s suggestion that the Supreme Court implicitly vacated the
 24   permanent injunction is clearly erroneous. In its order remanding this case to this
 25   Court, the Ninth Circuit stated “[l]ike the Supreme Court, we do not vacate the
 26   permanent injunction pending the consideration of these vital constitutional
 27   issues.” See Rodriguez v. Marin (Rodriguez V), 909 F.3d 252, 256 (9th Cir. 2018)
 28   (emphasis added). The Ninth Circuit made that statement in response to

                                                 1
Case 2:07-cv-03239-TJH-RNB Document 528-1 Filed 11/18/19 Page 4 of 5 Page ID
                                 #:10092

  1   Respondents’ request that the Ninth Circuit vacate the permanent injunction
  2   because “existing Supreme Court authority implicitly forecloses a six-month
  3   constitutional limit to pre-order detention.” Respondents’ Supplemental Brief at 8,
  4   Rodriguez v. Marin, Nos. 13-56706, 13-56755 (9th Cir. Jul. 13, 2018) ECF No. 174
  5   (emphasis added). Thus, the Ninth Circuit rejected Respondents’ attempt to read
  6   the Supreme Court’s decision as implicitly vacating the injunction.
  7         In their recent motion to dismiss Petitioners’ Fourth Amended Complaint—
  8   the motion that gave rise to the order at issue here—Respondents recognized they
  9   had lost this argument at the Ninth Circuit. They argued the permanent injunction
 10   would remain in place unless and until the Court granted “Respondents’
 11   forthcoming motion to decertify the class and vacate the injunction.” ECF 521 at 3.
 12   Respondents have not yet filed that motion.
 13         Thus, while this Court may decide to vacate the injunction after the parties
 14   brief the constitutional questions, it would be clear error to vacate the injunction
 15   now on the ground that the Supreme Court has implicitly done so, because the
 16   Ninth Circuit unambiguously rejected that very argument and held instead that the
 17   Supreme Court intended for the injunction to remain in place pending resolution of
 18   Petitioners’ constitutional claims. Rodriguez V, 909 F.3d at 256. Therefore, this
 19   Court should clarify or reconsider its apparent decision to vacate the permanent
 20   injunction.
 21         The Court should also refrain from vacating the permanent injunction
 22   because doing so now would work a manifest injustice. Zamani, 491 F.3d at 997.
 23   Whether the operative injunction is now the preliminary injunction or instead the
 24   permanent injunction (which has been in effect since 2013) matters greatly because
 25   members of the Section 1226(a) Subclass are only entitled to bond hearings under
 26   the permanent injunction. Compare ECF 255 (preliminary injunction ordering
 27   Rodriguez bond hearings only for individuals held under the Section 1225(b) and
 28   Section 1226(c) Subclasses) with ECF 353 (permanent injunction ordering bond

                                                 2
Case 2:07-cv-03239-TJH-RNB Document 528-1 Filed 11/18/19 Page 5 of 5 Page ID
                                 #:10093

  1   hearings for all four Subclasses). The Court’s order therefore permits Respondents
  2   to cease providing bond hearings to members of the Section 1226(a) Subclass
  3   before they have had the chance to litigate their constitutional claims.
  4         For these reasons, Petitioners respectfully request the Court clarify or, if
  5   necessary, reverse its prior order, so as to make clear that the permanent injunction
  6   remains in effect.1
  7                                          Respectfully submitted,

  8                                          ACLU OF SOUTHERN CALIFORNIA
  9
 10   Dated: November 18, 2019            By: /s/ Ahilan T. Arulanantham
                                             AHILAN T. ARULANANTHAM
 11                                          Counsel for Petitioners
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
      1
       Petitioners do not seek reconsideration of the Court’s ruling dismissing the
 26   Section 1231(a) Subclass. Respondents’ counsel has indicated that the Government
 27   will continue to provide bond hearings to those individuals under Diouf v. Holder
      (Diouf II), 634 F.3d 1081, 1085 (9th Cir. 2011) and Aleman-Gonzalez v. Barr, 325
 28   F.R.D. 616, 619 (N.D. Cal. 2018), appeal pending, No. 18-16465 (9th Cir. 2019).

                                                3
